DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The references cited in the information disclosure statement (IDS) filed on 08/07/2018 have been considered by the examiner. An initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

Drawings

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of circuit structures” must be shown or the feature(s) canceled from the claim 1. Now just one circuit structure (40) is shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, line 1: limitation “display device” needs to be changed to 
– a display device - for proper antecedent basis.

Regarding claims 2-20, line 1: limitation “display device” needs to be changed to
 – the display device - for proper antecedent basis.

Regarding claim 2, lines 2, 4-5 and 9: limitation “the circuit structure” lacks antecedent basis. The same problem in the claims 3, 15, 16 

Regarding claims 4-7 and 9-10: limitation “a predetermined heat dissipating direction” renders the claims indefinite.

Regarding claim 7: claim 7 is identical to claim 6.
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 

Regarding claim 19: claim 19 is identical to claim 8.
Applicant is advised that should claim 8 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al. (US 2016/0295713) hereinafter HWANG in view of LIN et al. 
(US 2014/0048914) hereinafter LIN.

Regarding claim 1: HWANG discloses in fig. 1 a control unit (116) of display device (110), comprising: a back plate (112), a plurality of circuit structures (120, 130), the plurality of circuit structures being arranged on the back plate (112), a plurality of electric field shielding structures (142, 140, 144, 148) [0061], each of the plurality of electric field shielding structures being arranged between the circuit structures and configured to shield an electric field between the circuit structures (120, 130). HWANG is silent with respect to each of the plurality of electric field shielding structures comprises a plurality of shielding strips, the plurality of shielding strips are spaced apart from each other and projections of the shielding strips on a corresponding side of the circuit structure are continuous and uninterrupted.
LIN teaches each of the plurality of electric field shielding structures (114) being arranged around the circuit structure (31) and configured to shield an electric field the circuit structure (31), wherein each of the plurality of electric field shielding structures comprises a plurality of shielding strips (114) fig. 2B [0039], the plurality of shielding strips are spaced apart from each other and projections of the shielding strips (114) on a corresponding side of the circuit structure (31) are continuous and uninterrupted.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of HWANG each of the plurality of electric field shielding structures comprises a plurality of shielding strips, the plurality of shielding strips are spaced apart from each other and projections of the shielding strips on a corresponding side of the circuit structure are continuous and uninterrupted, as taught by LIN in order to provide additional electromagnetic shield to prevent electromagnetic interference between electronic components.

Regarding claim 2: HWANG, as modified by the teaching of LIN, discloses the control unit of display device having all of the claimed features as discussed above with respect to claim 1, wherein, the circuit structure (31, LIN) is in a shape of rectangular, the plurality of electric field shielding structures (114) fig. 2B [0039] comprise first shielding structures and second shielding structures, the first shielding structures are arranged on two opposite sides of the circuit structure (31), and the second shielding structures are 

Regarding claim 3: HWANG, as modified by the teaching of LIN, discloses the control unit of display device having all of the claimed features as discussed above with respect to claim 2. Although it doesn’t teach in an identical first shielding structure of the first shielding structures, projections of every two adjacent first shielding strips of the first shielding strips on the corresponding side of the circuit structure are in contact with each other and without any overlap, LIN teaches in an identical first shielding structure of the first shielding structures, projections of every two adjacent first shielding strips of the first shielding strips (114) on the corresponding side of the circuit structure (31) are in contact with at least each other and without any overlap at least at one side of the first shielding strips. That is at time before the effective filing date of the claimed invention, it was well known, that in an identical first shielding structure of the first shielding structures, every two adjacent first shielding strips of the first shielding strips could be rearranged to projections of every two adjacent first shielding strips of the first shielding strips on the corresponding side of the circuit structure be in contact with each other and without any overlap. Furthermore, applicant has not disclosed that, in view of the applied prior art, the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical or provide same benefit of it.  Further, it has been held in re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (that rearrangement of parts is an obvious matter of design choice).
Therefore it would have been obvious to one of ordinary skill in the art, at time before the effective filing date of the claimed invention, for HWANG and LIN to include in the invention in an identical first shielding structure of the first shielding structures, 

Regarding claims 4-7 and 10-11: HWANG, as modified by the teaching of LIN, discloses the control unit of display device having all of the claimed features as discussed above with respect to claim 2, [claim 4] wherein an angle between an extending direction of at least one of the first shielding strips (114, LIN) and a predetermined heat dissipating direction ranges from 45 ° to 90 ° (shown in fig. 2B); [claim 5] wherein an angle between the extending direction of each of the first shielding strips (114, LIN) and the predetermined heat dissipating direction ranges from 45 ° to 90 ° (shown in fig. 2B);
[claim 6] wherein a size of the first shielding structure (114, fig. 2, LIN) in the arrangement direction of the second shielding structures (114) is not smaller than the size of the circuit structure (31) in the arrangement direction of the second shielding structures; or a size of the second shielding structure (114) in a predetermined heat dissipating direction is not smaller than a size of the circuit structure (31) in the predetermined heat dissipating direction; [claim 7] wherein a size of the first shielding structure (114, fig. 2, LIN) in the arrangement direction of the second shielding structures (114) is not smaller than the size of the circuit structure (31) in the arrangement direction of the second shielding structures; or a size of the second shielding structure (114) in a predetermined heat dissipating direction is not smaller than a size of the circuit structure (31) in the predetermined heat dissipating direction;
 [claim 10] wherein the second shielding strip (114, LIN) extends along the predetermined heat dissipating direction; [claim 11] wherein the first shielding strip (114, LIN) and the second shielding strip (114) are metal strips [0039] that are formed integrally with the back plate; or, the first shielding strip (114) or the second shielding strip (114) is a metal strip that is formed integrally with the back plate (15) [0039].


LIN teaches the second shielding structure (114) corresponding to the edge comprises at least two second shielding strips (114) that are spaced apart from each other and a projection of the second shielding structure on a corresponding side of the circuit structure (31) is discrete.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of HWANG the second shielding structure corresponding to the edge comprises at least two second shielding strips that are spaced apart from each other and a projection of the second shielding structure on a corresponding side of the circuit structure is discrete at a position of the signal terminal, as taught by LIN in order to provide additional electromagnetic shield to prevent electromagnetic interference between electronic components.

Regarding claim 9: HWANG, as modified, discloses the control unit of display device having all of the claimed features as discussed above with respect to claim 8, wherein the signal terminal (132, 122) [0058] HWANG) is arranged on an edge of the circuit board (120, 130) that is close to one of the second shielding structures (142, 140, 144, 

Regarding claim 15: HWANG, as modified by the teaching of LIN, discloses the control unit of display device having all of the claimed features as discussed above with respect to claim 2, wherein in a same first shielding structure, projections of every two adjacent first shielding strips (114, LIN) on the corresponding side of the circuit structure (31) overlap with each other (shown in fig. 2B).

Regarding claim 16: HWANG, as modified by the teaching of LIN, discloses the control unit of display device having all of the claimed features as discussed above with respect to claim 2, wherein in a same second shielding structure, projections of every two adjacent second shielding strips (114, LIN) on the corresponding side of the circuit structure (31) overlap with each other (shown in fig. 2B).

Regarding claim 17: HWANG, as modified by the teaching of LIN, discloses the control unit of display device having all of the claimed features as discussed above with respect to claim 2. Although it doesn’t teach wherein in a same second shielding structure, projections of every two adjacent second shielding strips on the corresponding side of the circuit structure are in contact with each other and without any overlap.
LIN teaches in an identical first shielding structure of the first shielding structures, projections of every two adjacent first shielding strips of the first shielding strips (114) on the corresponding side of the circuit structure (31) are in contact with at least each other and without any overlap at least at one side of the first shielding strips. That is at time before the effective filing date of the claimed invention, it was well known, that in an identical first shielding structure of the first shielding structures, every two adjacent first shielding strips of the first shielding strips could be rearranged to projections of 
Therefore it would have been obvious to one of ordinary skill in the art, at time before the effective filing date of the claimed invention, for HWANG and LIN to include in the invention wherein in a same second shielding structure, projections of every two adjacent second shielding strips on the corresponding side of the circuit structure are in contact with each other and without any overlap, in order to provide better thermal contacts between the strips and since it has been held in re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (that rearrangement of parts is an obvious matter of design choice.).

Regarding claim 18: HWANG discloses in fig. 1 a display device (110), comprising the control unit of display device having all of the claimed features as discussed above with respect to claim 1.

Regarding claim 19: HWANG, as modified, discloses the control unit of display device having all of the claimed features as discussed above with respect to claim 3, wherein the circuit structure (120, 130, HWANG) comprises a circuit board (120, 130) that is arranged on the back plate (112) and an electronic component (shown in fig. 5) that is arranged on the circuit board, and a signal terminal (132, 122) [0058] is arranged on an edge of the circuit board (130, 120) that is close to at least one of the second shielding structures (142, 140, 144, 148) [0061]; the second shielding structure corresponding to the edge where the signal terminal (132, 122) is arranged, and the electric field shielding structure (142, 140, 144, 148) further comprises an electric field shielding casing (142) that is enveloped outside the signal terminal (132). HWANG is silent with respect to the second shielding structure corresponding to the edge 
LIN teaches the second shielding structure (114) corresponding to the edge comprises at least two second shielding strips (114) that are spaced apart from each other and a projection of the second shielding structure on a corresponding side of the circuit structure (31) is discrete.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of HWANG the second shielding structure corresponding to the edge comprises at least two second shielding strips that are spaced apart from each other and a projection of the second shielding structure on a corresponding side of the circuit structure is discrete at a position of the signal terminal, as taught by LIN in order to provide additional electromagnetic shield to prevent electromagnetic interference between electronic components.

Regarding claim 20: HWANG, as modified, discloses the control unit of display device having all of the claimed features as discussed above with respect to claim 4, wherein the circuit structure (120, 130, HWANG) comprises a circuit board (130, 120) that is arranged on the back plate (112), and an electronic component (shown in fig. 5) that is arranged on the circuit board, and a signal terminal (132, 122) [0058] is arranged on an edge of the circuit board (130, 120) that is close to at least one of the second shielding structures (142, 140, 144, 148); the second shielding structure corresponding to the edge where the signal terminal (132, 122) is arranged, and the electric field shielding structure (142, 140, 144, 148) further comprises an electric field shielding casing (142) that is enveloped outside the signal terminal (132). HWANG is silent with respect to the second shielding structure corresponding to the edge comprises at least two second shielding strips that are spaced apart from each other and a projection of the second shielding structure on a corresponding side of the circuit structure is discrete at a position of the signal terminal.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of HWANG the second shielding structure corresponding to the edge comprises at least two second shielding strips that are spaced apart from each other and a projection of the second shielding structure on a corresponding side of the circuit structure is discrete at a position of the signal terminal, as taught by LIN in order to provide additional electromagnetic shield to prevent electromagnetic interference between electronic components.

Allowable Subject Matter

6.	Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion 

7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2017/0179039		US 2018/0096956,		US 2009/0122021.
Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 






 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848